1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3                       UNITED STATES DISTRICT COURT Dec 11, 2018
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C



4
     NALCO COMPANY,                             No. 2:18-CV-00203-SMJ
5
                              Plaintiff,        ORDER DISMISSING CASE
6
                 v.
7
     DAVID DIXON,
8
                              Defendant.
9

10         On December 11, 2018, the parties filed a stipulated motion for entry of order

11   of dismissal, ECF No. 27. Consistent with the parties’ agreement and Federal Rule

12   of Civil Procedure 41(a), IT IS HEREBY ORDERED:

13         1.    The parties’ stipulated motion for entry of order of dismissal, ECF

14               No. 27, is GRANTED.

15         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16               bear their own costs and attorneys’ fees.

17         3.    All pending motions are DENIED AS MOOT.

18         4.    The Clerk’s Office is directed to CLOSE this file.

19

20



     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 11th day of December 2018.

4                       ______________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
